Name: Commission Regulation (EEC) No 402/81 of 17 February 1981 re-introducing the levying of the customs duties applicable to antibiotics, other than tetracycline, falling under heading No ex 29.44 of the Common Customs Tariff, originating in China and benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3322/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 45/ 16 Official Journal of the European Communities 18 . 2 . 81 COMMISSION REGULATION (EEC) No 402/81 of 17 February 1981 re-introducing the levying of the customs duties applicable to antibiotics , other than tetracycline, falling under heading No ex 29.44 of the Common Customs Tariff, originating in China and benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3322/80 fixed at 1 103 000 ECU ; whereas, on 12 February 1981 , imports of these products into the Community, originating in China, reached the ceiling in question ; whereas Italy has requested that the levying of the customs duties be re-introduced ; whereas the customs duties in respect of the products in question must therefore be re-introduced against China, HAS ADOPTED THIS REGULATION : Article 1 As from 21 February 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3322/80, shall be re-introduced on imports into the Community of the following products origi ­ nating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multi ­ annual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries ( J ), and in particular Article 10 thereof, Having regard to Council Regulation (EEC, Euratom) No 3308/80 of 16 December 1980 on the replace ­ ment of the European unit of account by the ECU in Community legal instruments (2), Whereas, in pursuance of Articles 1 and 9 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 ( 1 ) of that Regu ­ lation, as soon as the individual ceilings in question are reached at Community level , the Commission, either acting on its own initiative or once a Member State has requested it to do so, shall re-introduce the levying of customs duties on imports of the products in question ; Whereas, in the case of antibiotics, other than tetracy ­ cline, falling under heading No ex 29.44 of the Common Customs Tariff, the individual ceiling was CCT heading No Description ex 29.44 Antibiotics, other than tetracycline (NIMEXE codes 29.44-10 ; 20 ; 35 ; 39 ; 99) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 February 1981 . For the Commission Karl-Heinz NARJES Member of the Commission ( ») OJ No L 354, 29 . 12. 1980, p. 114. (2) OJ No L 345, 2Q. 12. 1980, p. 1 .